

Exhibit 10.1
 


 
PLEDGE AGREEMENT
 
This Pledge Agreement dated this 7th day of March, 2007, among NaturalNano,
Inc., a Nevada corporation (the “Company”), and the pledgees identified on the
signature page hereto (each a “Pledgee” and collectively the “Pledgees”) and
Platinum Advisors LLC, a limited liability company, as agent for the Pledgees
(the “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Company entered into a Loan and Security Agreement (the “Loan
Agreement”), dated as of March 5, 2007, pursuant to which the Company issued to
the Pledgees its 8% Senior Secured Convertible Notes in the total principal
amount of $3,347,500; and
 
WHEREAS, as a condition to the Pledgees’ purchase of the Notes and Warrants
pursuant to the Loan Agreement, the Company has agreed to pledge and grant a
security interest in the capital stock of NaturalNano Research, Inc., a Delaware
corporation and wholly-owned subsidiary of the Company (“NN Research”), and any
other subsidiaries which the Company may create or acquire during the period
that the Notes are outstanding and any other equity interest which the Company
may acquire;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1. Defined Terms. All capitalized terms used in this Agreement which are defined
in the Loan Agreement and not defined herein shall have the meanings given to
them in the Loan Agreement.
 
2. Pledge and Grant of Security Interest. To secure the full and punctual
payment of all loans, advances, debts, liabili-ties, obligations, covenants and
duties owing by the Company to the Pledgees of every kind and description
(whether or not evidenced by any note or other instrument and whether or not for
the payment of money), direct or in-direct, absolute or contingent, due or to
become due, now existing or hereafter arising, whether or not such obliga-tions
are related to the transaction described in this Agreement, the Loan Agreement
and the other Transaction Documents, by class, or kind, or whether or not
contem-plated by the parties at the time of the granting of this security
interest, including without limitation, all interest, fees, charges, expenses
and attorneys’ fees chargeable to the Company or incurred by the Agent or the
Pledgees in connection with the Notes and the transactions contemplated by the
Transaction Documents or otherwise (collectively, the “Obligations”), the
Company hereby pledges, assigns, hypothecates, transfers and grants a security
interest to Pledgees in all of the following (the “Pledged Collateral”):
 
(a) the 10,000,000 shares of common stock of NN Research, representing all of
the issued and outstanding shares of capital stock of NN Research and
represented by stock certificate no. 2 (together with any additional shares or
other equity interests in NN Research which may be hereafter acquired by the
Company, the “Pledged Shares”), the certificates representing the Pledged Shares
and all dividends, cash, instruments and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Pledged Shares;
 
(b) all shares of capital stock of, or equity or beneficial interest in, any
Person (each, together with NN Research, an “Issuer”) which becomes a Subsidiary
or which is required to be pledged to the Pledgees pursuant to Section 7.20 of
the Loan Agreement, including, without limitation, dividends or a distribution
in connection with any increase or reduction of capital, reclassification,
merger, amalgamation, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off (which shares shall be deemed to be part of
the Pledged Collateral), and the certificates representing such shares, and all
dividends, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares; and


--------------------------------------------------------------------------------



(c) all options and rights, whether as an addition to, in substitution of or in
exchange for any Pledged Shares and all dividends, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all such options and rights.
 
3. Delivery of Collateral. All certificates representing or evidencing the
Pledged Shares shall be delivered to and held by or on behalf of Pledgees by the
Agent pursuant hereto and shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to
Pledgees. Upon an Event of Default (as defined below) under the Note or the Loan
Agreement that has occurred and is continuing beyond any applicable grace
period, the Pledgees and the Agent shall have the right, during such time in its
discretion and without notice to the Company, to transfer to or to register in
the name of the Agent or any of its nominees any or all of the Pledged Shares to
be held by the Agent pursuant to this Agreement. In addition, the Agent shall
have the right at such time to exchange certificates or instruments representing
or evidencing Pledged Shares for certificates or instruments of smaller or
larger denominations.
 
4. Representations and Warranties of the Company. The Company represents and
warrants to the Pledgees and the Agent (which representations and warranties
shall be deemed to continue to be made until all of the Obligations have been
paid in full) that:
 
(a) the execution, delivery and performance by the Company of this Agreement and
the pledge of the Pledged Collateral hereunder do not and will not result in any
violation of any agreement, indenture, instrument, license, judgment, decree,
order, law, statute, ordinance or other governmental rule or regulation
applicable to the Company;
 
(b) this Agreement constitutes the legal, valid, and binding obligation of the
Company enforceable against the Company in accordance with its terms;
 
(c) the Company is the sole record and beneficial owner of all of the Pledged
Shares;
 
(d) all of the Pledged Shares have been duly authorized, validly issued and are
fully paid and non-assessable;
 
(e) no consent or approval of any person (including any Issuer), corporation,
governmental body, regulatory authority or other entity, is or will be necessary
for (i) the execution, delivery and performance of this Agreement, (ii) the
exercise by the Pledgee of any rights with respect to the Pledged Collateral or
(iii) the pledge and assignment of, and the grant of a security interest in, the
Pledged Collateral hereunder;
 
(f) there are no pending or, to the best of the Company’s knowledge, threatened
actions or proceedings before any court, judicial body, administrative agency or
arbitrator which may materially adversely affect the Pledged Collateral;

- 2 -

--------------------------------------------------------------------------------



(g) the Company has the requisite power and authority to enter into this
Agreement and to pledge and assign the Pledged Collateral to the Pledgees in
accordance with the terms of this Agreement;
 
(h) the Company owns the Pledged Collateral, except for the pledge and security
interest granted to Pledgee hereunder, the Pledged Collateral shall be,
immediately following the closing of the transactions contemplated by the Loan
Agreement, free and clear of any other security interest, pledge, claim, lien,
charge, hypothecation, assignment, offset or encumbrance whatsoever
(collectively, “Liens”) other than the Pledgees’ and the Agent’s security in the
Pledged Collateral;
 
(i) other than restrictions generally applicable under the Securities Act, there
are no restrictions on transfer of the Pledged Shares contained in the
certificate of incorporation or by-laws (or equivalent organizational documents)
of the Issuer or otherwise which have not otherwise been enforceable and legally
complied with or waived as the case may be, by the necessary parties;
 
(j) none of the Pledged Shares have been issued or transferred in violation of
the securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject;
 
(k) the Pledged Shares constitute one hundred percent (100%) of the issued and
outstanding shares of NN Research.
 
5. Covenants. The Company covenants and agrees that, until the Obligations shall
be satisfied in full:
 
(a) The Company will not sell, assign, transfer, convey, or otherwise dispose of
its rights in or to the Pledged Collateral or any interest therein; nor will the
Company create, incur or permit to exist any Lien whatsoever with respect to any
of the Pledged Collateral or the proceeds thereof other than that created
hereby.
 
(b) The Company will, at its expense, defend Pledgees’ and the Agent’s right,
title and security interest in and to the Pledged Collateral against the claims
of any other party.
 
(c) The Company shall at any time, and from time to time, upon the written
request of the Agent, execute and deliver such further documents and do such
further acts and things as the Agent may reasonably request in order to effect
the purposes of this Agreement including, but without limitation, delivering to
Agent upon the occurrence of an Event of Default irrevocable proxies in respect
of the Pledged Collateral in form satisfactory to the Agent. Until receipt
thereof, upon an Event of Default that has occurred and is continuing beyond any
applicable grace period, this Agreement shall constitute Company’s proxy to
Agent, on behalf of the Pledgees, or its nominee to vote all shares of Pledged
Collateral then registered in each Company’s name.
 
(d) The Company will not consent to or approve the issuance of (i) any
additional shares of any class of shares or other equity interests of the
Issuer; or (ii) any securities convertible either voluntarily by the holder
thereof or automatically upon the occurrence or non-occurrence of any event or
condition into, or any securities exchangeable for, any such shares, unless, in
either case, such shares are pledged as Collateral pursuant to this Agreement.

- 3 -

--------------------------------------------------------------------------------



6. Voting Rights and Dividends. Until the occurrence of an Event of Default
which is continuing: (i) the Company may exercise all rights to vote with
respect to any Pledged Collateral; (ii) the Company shall be entitled to receive
all dividends (whether paid or distributed in cash, securities or other
property). In addition to the Pledgee’s rights and remedies set forth in Section
8 hereof, in case an Event of Default shall have occurred and be continuing,
beyond any applicable cure period, the Pledgee shall (x) be entitled to vote the
Pledged Collateral, (y) be entitled to give consents, waivers and ratifications
in respect of the Pledged Collateral (the Company hereby irrevocably
constituting and appointing the Pledgee, with full power of substitution, the
proxy and attorney-in-fact of the Company for such purposes) and (z) be entitled
to collect and receive for its own use cash dividends paid on the Pledged
Collateral. The Company shall not be permitted to exercise or refrain from
exercising any voting rights or other powers if, in the reasonable judgment of
the Agent or any Pledgee, such action would have a material adverse effect on
the value of the Pledged Collateral or any part thereof; and, provided, further,
that the Company shall give at least five (5) days’ written notice of the manner
in which the Company intends to exercise, or the reasons for refraining from
exercising, any voting rights or other powers other than with respect to any
election of directors and voting with respect to any incidental matters.
Following the occurrence of an Event of Default, all dividends and all other
distributions in respect of any of the Pledged Collateral, shall be delivered to
the Agent to hold as Collateral and shall, if received by the Company, be
received in trust for the benefit of the Pledgees, be segregated from the other
property or funds of the Company, and be forthwith delivered to the Agent as
Collateral in the same form as so received (with any necessary endorsement).
 
7. Event of Default. An Event of Default shall be deemed to have occurred and
may be declared by any Pledgee upon the occurrence of an “Event of Default”
under and as defined in the Loan Agreement or in the Notes which shall have
occurred and be continuing beyond any applicable cure period.
 
8. Remedies.
 
(a) In case an Event of Default shall have occurred, the Agent and/or the
Pledgees may: 
 
(i) Transfer any or all of the Pledged Collateral into its name, or into the
name of its nominee or nominees;
 
(ii) Exercise all corporate rights with respect to the Pledged Collateral
including, without limitation, all rights of conversion, exchange, subscription
or any other rights, privileges or options pertaining to any shares of the
Pledged Collateral as if it were the absolute owner thereof, including, but
without limitation, the right to exchange, at its discretion, any or all of the
Pledged Collateral upon the merger, consolidation, amalgamation, reorganization,
recapitalization or other readjustment of the Issuer thereof, or upon the
exercise by the Issuer of any right, privilege or option pertaining to any of
the Pledged Collateral, and, in connection therewith, to deposit and deliver any
and all of the Pledged Collateral with any committee, depository, transfer
agent, registrar or other designated agent upon such terms and conditions as it
may determine, all without liability but subject to the requirements of
applicable law except to account for property actually received by it; and
 
(iii) Subject to any requirement of applicable law including for greater
certainty, the Uniform Commercial Code of New York (the “UCC”), sell, assign and
deliver the whole or, from time to time, any part of the Pledged Collateral at
the time held by the Pledgee, at any private sale or at public auction, with or
without demand, advertisement or notice of the time or place of sale or
adjournment thereof or otherwise (all of which are hereby waived, except such
notice as is required by applicable law and cannot be waived), for cash or
credit or for other property for immediate or future delivery, and for such
price or prices and on such terms as the Pledgee in its sole discretion may
determine, or as may be required by applicable law, provided that the foregoing
shall be done in a commercially reasonable manner.

- 4 -

--------------------------------------------------------------------------------



(b) The Company hereby waives and releases any and all right or equity of
redemption, whether before or after sale hereunder. At any such sale, unless
prohibited by applicable law, the Pledgee may bid for and purchase the whole or
any part of the Pledged Collateral so sold free from any such right or equity of
redemption. All moneys received by the Agent or the Pledgees hereunder whether
upon sale of the Pledged Collateral or any part thereof or otherwise shall be
held by the Agent or the Pledgees and applied by it as provided in Section 10 of
this Agreement. No failure or delay on the part of the Agent or the Pledgees in
exercising any rights hereunder shall operate as a waiver of any such rights nor
shall any single or partial exercise of any such rights preclude any other or
future exercise thereof or the exercise of any other rights hereunder. Neither
the Agent nor any Pledgee shall have any duty as to the collection or protection
of the Pledged Collateral or any income thereon nor any duty as to preservation
of any rights pertaining thereto, except to apply the funds in accordance with
the requirements of Section 10 hereof. The Agent or any Pledgee may exercise its
rights with respect to property held hereunder without resort to other security
for or sources of reimbursement or payment of the Obligations. In addition to
the foregoing, to the extent applicable, Pledgees shall have all of the rights,
remedies and privileges of a secured party under the UCC regardless of the
jurisdiction in which enforcement hereof is sought.
 
9. Private Sale. The Company recognizes that the Pledgees or the Agent on behalf
of the Pledgees may be unable to effect (or to do so only after delay which
would adversely affect the value that might be realized from the Pledged
Collateral) a public sale of all or part of the Pledged Collateral by reason of
certain prohibitions contained in the Securities Act and may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire such Pledged Collateral for
their own account, for investment and not with a view to the distribution or
resale thereof. The Company agrees (a) that any such private sale may be at
prices and on terms that are less favorable to the seller than if sold at public
sales and (b) that such private sales shall be deemed to have been made in a
commercially reasonable manner. The Company agrees that the Agent and the
Pledgees have no obligation to delay sale of any Pledged Collateral for the
period of time necessary to permit the Issuer to register the Pledged Collateral
for public sale under the Securities Act. The Agent and/or the Pledgees or any
of them acting with or without the others shall have the right to purchase all
or any part of the Pledged Collateral at any public or private sale and in each
case make payment therefor by any means, whether by credit against the
Obligations or otherwise. If the Agent or the Pledgees propose to sell the
Pledged Collateral to either the Agent, any of the Pledgees or any affiliate of
the Agent or any Pledgee (an “Affiliated Purchaser”), the Agent shall advise the
Company in writing as to the terms of sale and the Company shall have five (5)
business days to provide the Agent with evidence that it has received a better
offer, accompanied by the terms of the better offer and payment or reasonable
evidence of payment. Upon receipt of the better offer, the Agent shall so notify
the Affiliated Purchaser and the Affiliated Purchaser shall have five (5)
business days to match the better offer, and, if they do not match the better
offer by the expiration of the five (5) day period, the Agent shall sell the
Pledged Collateral to the party making the better offer. If such party does not
purchase the Pledged Collateral on the terms of the better offer within five (5)
business days after the second five (5) day period, the Agent may sell the
Pledged Collateral to the Affiliated Purchaser on the initial terms on which the
Affiliated Purchaser initially proposed to purchase the Pledged Collateral.
 
10. Proceeds of Sale. Subject to applicable law, the proceeds of any collection,
recovery, receipt, appropriation, realization or sale of the Pledged Collateral
shall be applied by the Agent or the Pledgees as follows:

- 5 -

--------------------------------------------------------------------------------



First, to the payment of all costs, reasonable expenses and charges of the Agent
and the Pledgees and to the reimbursement of the Agent and the Pledgees for the
prior payment by them of such costs, reasonable expenses and charges incurred in
connection with the care and safekeeping of the Pledged Collateral (including,
without limitation, the reasonable expenses of any sale or any other disposition
of any of the Pledged Collateral), the expenses of any taking, legal fees and
reasonable expenses, court costs, any other fees or expenses incurred or
expenditures or advances made by Pledgee in the protection, enforcement or
exercise of its rights, powers or remedies hereunder;
 
Second, to the payment of the Obligations, in whole or in part, in such order as
the Agent or the Pledgees may elect, whether or not such Obligations are then
due;
 
Third, to the extent applicable, to such persons, firms, corporations or other
entities as required by applicable law including, without limitation, Section
9-504(1)(c) of the UCC; and
 
Fourth, to the extent of any surplus, to the Company or as a court of competent
jurisdiction may direct.
 
In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Obligations,
the Company shall be liable for the deficiency plus the costs and fees of any
lawyers employed by Pledgee to collect such deficiency.
 
11. Waiver of Marshalling. The Company hereby waives any right to compel any
marshalling of any of the Pledged Collateral.
 
12. No Waiver. Any and all of the Pledgees’ rights with respect to the Liens
granted under this Agreement shall continue unimpaired, and Company shall be and
remain obligated in accordance with the terms hereof, notwithstanding (a) the
bankruptcy, insolvency or reorganization of the Company, (b) the release or
substitution of any item of the Pledged Collateral at any time, or of any rights
or interests therein, or (c) any delay, extension of time, renewal, compromise
or other indulgence granted by the Agent or any Pledgee in reference to any of
the Obligations. The Company hereby waives all notice of any such delay,
extension, release, substitution, renewal, compromise or other indulgence, and
hereby consents to be bound hereby as fully and effectively as if the Company
had expressly agreed thereto in advance. No delay or extension of time by the
Agent or any Pledgee in exercising any power of sale, option or other right or
remedy hereunder, and no failure by the Agent or any Pledgee to give notice or
make demand, shall constitute a waiver thereof, or limit, impair or prejudice
the Pledgees’ right to take any action against the Company or to exercise any
other power of sale, option or any other right or remedy.
 
13. Expenses. The Pledged Collateral shall secure, and the Company shall pay to
Pledgee on demand, from time to time, all reasonable costs and expenses,
(including but not limited to, reasonable legal fees and costs, taxes, and all
transfer, recording, filing and other charges) of, or incidental to, the
custody, care, transfer, administration of the Pledged Collateral or any other
collateral, or in any way relating to the enforcement, protection or
preservation of the rights or remedies of the Agent and the Pledgees under this
Agreement or with respect to any of the Obligations.
 
14. The Agent Appointed Attorney-In-Fact and Performance by the Agent and the
Pledgees.
 
(a) Upon the occurrence of an Event of Default, the Company hereby irrevocably
constitutes and appoints the Agent as such Company’s true and lawful
attorney-in-fact, with full power of substitution, to execute, acknowledge and
deliver any instruments and to do in such Company’s name, place and stead, all
such acts, things and deeds for and on behalf of and in the name of the Company,
which the Company could or might do or which the Agent may deem necessary,
desirable or convenient to accomplish the purposes of this Agreement, including,
without limitation, to execute such instruments of assignment or transfer or
orders and to register, convey or otherwise transfer title to the Pledged
Collateral into the Agent’s name, as agent for the Pledgees. The Company hereby
ratifies and confirms all that said attorney-in-fact may so do and hereby
declares this power of attorney to be coupled with an interest and irrevocable.
If the Company fails to perform any agreement herein contained, the Agent or any
Pledgee may itself perform or cause performance thereof, and any costs and
expenses of the Pledgee incurred in connection therewith shall be paid by the
Company as provided in Section 10 hereof.

- 6 -

--------------------------------------------------------------------------------



(b) The Pledgees hereby acknowledge and appoint the Agent to act on their behalf
as provided in this Agreement, and that, in so acting, the Agent is acting on
behalf of the Pledgees. The Agent shall incur no liability to the Pledgees for
any action taken or any omission to take any action unless such action or
failure of action resulted from the Agent’s gross negligence or willful conduct.
 
15. Waivers. EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER DOCUMENTS
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR PLEDGEES TO ACCEPT THIS
AGREEMENT.
 
16. Recapture. Notwithstanding anything to the contrary in this Agreement, if
the Pledgees receives any payment or payments on account of the Obligations,
which payment or payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver, interim receiver, receiver and manager or any
other party under the United States Bankruptcy Code, or any other federal,
provincial or state bankruptcy, reorganization, moratorium or insolvency law
relating to or affecting the enforcement of creditors’ rights generally, common
law or equitable doctrine, then to the extent of any sum not finally retained by
the Pledgees, the Company’s obligations to the Pledgees shall be reinstated and
this Agreement shall remain in full force and effect (or be reinstated) until
payment shall have been made to Pledgees, which payment shall be due on demand
and shall bear interest at the highest rate of interest payable under the Note.
 
17. Miscellaneous.
 
(a) This Agreement sets forth the entire agreement and understanding between the
parties and supersedes all prior or contemporaneous written or oral agreements,
promises, representations, understandings, letters of intent and negotiations,
between the parties with respect to the subject matter of this Agreement. No
part of this Agreement may be modified or amended, nor may any right be waived,
except by a written instrument which expressly refers to this Agreement, states
that it is a modification or amendment of this Agreement or a waiver and is
signed by the parties to this Agreement, or, in the case of waiver, by the party
granting the waiver. No course of conduct or dealing or trade usage or custom
and no course of performance shall be relied on or referred to by any party to
contradict, explain or supplement any provision of this Agreement, it being
acknowledged by the parties that this Agreement is intended to be, and is, the
complete and exclusive statement of the agreement with respect to its subject
matter, subject to the Loan Agreement and the Notes. Any waiver shall be limited
to the express terms thereof and shall not be construed as a waiver of any other
provisions or the same provisions at any other time or under any other
circumstances. No delay or failure by either party to exercise any right under
this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that or any other rights.

- 7 -

--------------------------------------------------------------------------------



(b) In the event that any provision of this Agreement or the application thereof
to the Company or any circumstance in any jurisdiction governing this Agreement
shall, to any extent, be invalid or unenforceable under any applicable statute,
regulation, or rule of law, such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform to
such statute, regulation or rule of law, and the remainder of this Agreement and
the application of any such invalid or unenforceable provision to parties,
jurisdictions, or circumstances other than to whom or to which it is held
invalid or unenforceable shall not be affected thereby, nor shall same affect
the validity or enforceability of any other provision of this Agreement.
 
(c) This Agreement shall inure to the benefit of and be binding upon the
Company, and the Company’s successors and assigns, and shall inure to the
benefit of and be binding upon the Agent, the Pledgees and their respective
successors and assigns.
 
(d) Any notice or other communication required or permitted pursuant to this
Agreement shall be given in the manner and to the address and person set forth
in the Loan Agreement.
 
(e) This Agreement and the rights of the parties shall be construed and enforced
in accordance with the laws of the State of New York applicable to agreements
executed and to be performed wholly within such state and without regard to
principles of conflicts of law. Each party irrevocably (a) consents to the
jurisdiction of the federal and state courts situated in New York County, New
York in any action that may be brought pursuant to this Agreement, and (b)
submits to and accepts, with respect to its properties and assets, generally and
unconditionally, the in personam jurisdiction of the aforesaid courts, waiving
any defense that such court is not a convenient forum. In any such litigation to
the extent permitted by applicable law, each party waives personal service of
any summons, complaint or other process, and agrees that the service thereof may
be made either (i) in the manner for giving of notices provided in Section 17(d)
of this Agreement (other than by telecopier) or (ii) in any other manner
permitted by law.
 
(f) All captions in this Agreement are included herein for convenience of
reference only and shall not constitute part of this Agreement for any other
purpose.
 
(g) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or by sending a scanned copy by electronic mail shall be
deemed an original signature hereto.
 
(h) If there is any inconsistency between the provisions of this Agreement and
the provisions of the Loan Agreement or Note, the provisions of the Loan
Agreement and the Note shall prevail.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.
 
[Signatures on following pages]

- 8 -

--------------------------------------------------------------------------------



SIGNATURE PAGE TO PLEDGE AGREEMENT
 

        NATURALNANO, INC.  
   
   
    By:   /s/ Cathy A. Fleischer  
Name:       

--------------------------------------------------------------------------------

Cathy A. Fleischer   Title:           President

 

        PLATINUM ADVISORS LLC  
   
   
    By:   /s/ Mark Nordlicht  
 
Name:           

--------------------------------------------------------------------------------

Mark Nordlicht   Title:

 

        PLEDGEES:       Platinum Partners Long Term Growth IV  
   
   
    By:   /s/ Mark Nordlicht   Name: 

--------------------------------------------------------------------------------

Mark Nordlicht   Title: Pres   Address:  152 W. 57th Street, 54th Floor     New
York, NY 10019   Telecopier:  (212)   Longview Special Financing, Inc.


        By:   /s/ François Morax   Name:       

--------------------------------------------------------------------------------

François Morax   Title: Director   Address: Lindstrassse 6   6341 Baar  
Switzerland  
Telecopier: 
    Platinum Advisors, LLC

 

        By:   /s/ Mark Nordlicht   Name:       

--------------------------------------------------------------------------------

Mark Nordlicht   Title:     Address: 152 W. 57th Street, 54th Floor     New
York, NY 10019   Telecopier:  (212)


- 9 -

--------------------------------------------------------------------------------


 